Filed Pursuant to Rule 424(b)(3) Registration No. 333-136215 PROSPECTUS NANO HOLDINGS INTERNATIONAL, INC. RESALE OF 1,432, The selling stockholders listed on page 31 may offer and sell up to 1,432,500 shares of our common stock under this Prospectus for their own account. On or about June 6, 2007, our common stock was approved for trading on the Over-The-Counter Bulletin Board (“OTCBB”) under the symbol “NNOH.”While we have been approved to trade our Common Stock on the OTCBB, no trades have been affected in our Common Stock to date.It is anticipated that selling shareholders will sell on the OTC Bulletin Board at prevailing market prices or privately negotiated prices. A current Prospectus must be in effect at the time of the sale of the shares of common stock discussed above. The selling stockholders will be responsible for any commissions or discounts due to brokers or dealers. We will pay all of the other offering expenses. Each selling stockholder or dealer selling the common stock is required to deliver a current Prospectus upon the sale. In addition, for the purposes of the Securities Act of 1933, selling stockholders are deemed underwriters. The information in this Prospectus is not complete and may be changed. We may not sell these securities until the Registration Statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE SHARES ONLY IF YOU CAN AFFORD A COMPLETE LOSS. WE URGE YOU TO READ THE "RISK FACTORS" SECTION BEGINNING ON , ALONG WITH THE REST OF THIS PROSPECTUS BEFORE YOU MAKE YOUR INVESTMENT DECISION. NEITHER THE SEC NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES, OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THE DATE OF THIS PROSPECTUS IS JULY 1, 2008 TABLE OF CONTENTS Prospectus Summary 3 Summary Financial Data 5 Risk Factors 7 Use of Proceeds 12 Dividend Policy 12 Legal Proceedings 12 Directors, Executive Officers, Promoters and Control Persons 13 Security Ownership of Certain Beneficial Owners and Management 15 Interest of Named Experts and Counsel 16 Indemnification of Directors and Officers 17 Description of Business 18 Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Description of Property 24 Certain Relationships and Related Transactions 25 Executive Compensation 26 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 29 Descriptions of Capital Stock 29 Shares Available for Future Sale 30 Plan of Distribution and Selling Stockholders 30 Market for Common Equity and Related Stockholder Matters 34 Additional Information 34 Legal Matters 34 Financial Statements 35 PART I - INFORMATION REQUIRED IN PROSPECTUS PROSPECTUS SUMMARY The following summary highlights material information found in more detail elsewhere in the Prospectus. As such, before you decide to buy our common stock, in addition to the following summary, we urge you to carefully read the entire Prospectus, especially the risks of investing in our common stock as discussed under "Risk Factors." In this Prospectus, the terms "we," "us," "our," "Company," and "Nano" refer to Nano Holdings International, Inc., a Delaware corporation, and its wholly owned Florida subsidiary, Sunshine Group, LLC, "Common Stock" refers to the Common Stock, par value $0.001 per share, of Nano Holdings International, Inc. Through our wholly owned subsidiary, Sunshine Group, LLC, a Florida limited liability company, we sell party and alcoholic drinking supplies including gelatin shot mixes, shot glasses, flavored sugar and salts, and various other drinking containers and paraphernalia, as described in greater detail below under "Description of Business." We have generated only limited revenues since our inception and have incurred substantial losses. These factors have led to our auditors expressing substantial doubt as to whether we will be able to continue as a going concern, particularly in the event that we cannot generate sufficient cash flow to conduct our operations and/or obtain additional sources of capital and financing. A total of 330,000 of the shares of Common Stock offered herein by the selling shareholders were purchased by the selling shareholders in offshore transactions pursuant to Regulation S of the Securities Act of 1933 for $0.01 US per share, in June 2006, and 1,102,500 of the shares of Common Stock offered herein by the selling shareholders were issued to the selling shareholders in consideration for the transfer of 100% of the ownership interests in Sunshine, a Florida limited liability company, and our current wholly owned subsidiary in December The following summary is qualified in its entirety by the detailed information appearing elsewhere in this Prospectus. The securities offered hereby are speculative and involve a high degree of risk. See "Risk Factors." -3- Summary of the Offering: Common Stock Offered: 1,432,500 shares by selling stockholders Common Stock Outstanding Before the Offering: 6,680,000 shares* Common Stock Outstanding After the Offering: 6,680,000 shares* Use of Proceeds: We will not receive any proceeds from the shares offered by the selling stockholders. See “Use of Proceeds.” No Market: While our common stock currently trades on the OTC Bulletin Board under the symbol “NNOH;” no securities have traded as of the date of this filing.No assurance is provided that a market will be created for our securities in the future, or at all. If in the future a market does exist for our securities, it is likely to be highly illiquid and sporadic. Principal Executive Offices Address: 1640 Terrace Way Walnut Creek, California 94597 Executive Office Telephone Number: (925) 938-0406 * This number does not include 350,000 shares which are currently outstanding, but which the holder of and the Company have agreed to cancel subsequent to the filing of this Prospectus. [Remainder of page left intentionally blank.] -4- SUMMARY FINANCIAL DATA You should read the summary financial information presented below for the year ending December 31, 2007 and the three months ended March 31, 2008. We derived the summary financial information from our audited financial statements for the years ending December 31, 2007 and 2006, and our unaudited financial statements for the three months ended March 31, 2008 and 2007, appearing elsewhere in this Prospectus. You should read this summary financial information in conjunction with our plan of operation, financial statements and related notes to the financial statements, each appearing elsewhere in this Prospectus. SUMMARY BALANCE SHEET March 31, 2008 December 31, 2007 ASSETS Current Assets $ 32,273 $ 35,429 Property and Equipment (net of depreciation) 2,296 2,496 Total Other Assets 1,003 1,003 Total Assets $ 35,572 $ 38,928 LIABILITIES AND STOCKHOLDERS' EQUITY Accounts Payable and Accrued Expenses $ 8,586 $ 9,647 Notes Payable and Accrued Interest 240,115 231,792 Total Liabilities 248,701 241,439 Total shareholders' equity (deficit) (213,129) (202,511) Total Liabilities and Shareholders’ Equity $ 35,572 $ 38,928 -5- SUMMARY STATEMENT OF OPERATIONS Three Months Ended March 31, 2008 Year Ended December 31, 2007 Revenues $ 47,448 $ 155,025 Cost of Goods Sold 22,148 46,830 Gross Margin 25,300 108,195 Total Expenses 63,169 287,738 Income (Loss) from Operations (37,869) (179,543) Other Expenses (1,999) (16,200) Net loss $ (39,868) $ (195,743) Basic loss per share $ (0.01) $ (0.03) Weighted average number of shares outstanding 7,030,000 7,030,000 -6- RISK FACTORS The securities offered herein are highly speculative and should only be purchased by persons who can afford to lose their entire investment in us. You should carefully consider the following risk factors and other information in this Prospectus before deciding to become a holder of our common stock. If any of the following risks actually occur, our business and financial results could be negatively affected to a significant extent. The Company's business is subject to the following Risk Factors (references to "our," "we," "Nano", and words of similar meaning in these Risk Factors refer to the Company): WE MAY NOT BE ABLE TO CONTINUE OUR BUSINESS PLAN WITHOUT ADDITIONAL FINANCING. We depend to a great degree on the ability to attract external financing in order to conduct our business activities and in order that we have sufficient cash on hand to expand our operations. We have historically been funded solely by our shareholders and through loans received from Jenadosa Holdings, Ltd. and Viking Investment Group II, Inc. and we believe that our business has attained a cash flow sustainable base of operations that should continue onward at very slow growth curve with the funds we receive through sales of our products and the $28,655 of cash on hand we had as of March 31, 2008. We anticipate, however, the need for approximately $250,000 in the next twelve months to expand our operations (as described above under “Plan of Operations”), not including approximately $240,115 (including accrued and unpaid interest) on the amounts loaned to us by Jenadosa and Viking which were due as of March 31, 2008, which we do not currently have any commitments from any related or third parties to provide. If we are unable to generate sufficient revenues to support our operations and/or fail to raise additional funds after the three months which we currently believe we will be able to continue our operations, and/or if we are unable to raise sufficient capital to increase our sales, we may be forced to abandon our current business plan. If you invest in us and we are unable to raise the required funds, your investment could become worthless. AS OF MARCH 31, 2008, WE WILL REQUIRE APPROXIMATELY $240,115, INCLUDING ACCRUED AND UNPAID INTEREST, PRIOR TO THE DUE DATE OF SUCH NOTES ON JUNE 30, 2008, JULY 31, 2008, AND DECEMBER 31, 2008, TO REPAY AMOUNTS WE OWE UNDER OUTSTANDING NOTES PAYABLE, WHICH FUNDS WE DO NOT CURRENTLY HAVE. Jenadosa Holding Limited ("Jenadosa"), loaned us a total of $127,000 during 2006, which was due and payable on July 31, 2007, but which has since been extended until July 31, 2008, pursuant to the First Amendment; as well as $10,000 in January 2007, which was due and payable on March 31, 2008, but which amount has not been paid to date; and $17,500 in April 2007, which is due and payable on June 30, 2008.Further, Viking Investment Group II, Inc. (“Viking”) loaned us $30,000 on November 1, 2007, which is due and payable on December 31, 2008 and $6,324 in January 2008, which is due and payable on December 31, 2008.All of these promissory notes bear interest at the rate of 10% per annum until paid, and we do not currently have sufficient cash on hand to repay the $240,115 (including accrued and unpaid interest as of March 31, 2008) owed under the promissory notes with Jenadosa and Viking.If we are unable to generate a sufficient amount of net income to provide us enough funds to repay the notes prior to June 30, 2008, July 31, 2008, and/or December 31, 2008, respectively, we may be forced to raise additional funds through the sale of equity or debt securities, and/or issue shares of common stock to Jenadosa or Viking in consideration for the amounts owed, either of which could cause substantial dilution to our existing shareholders. Additionally, if Jenadosa requires us to pay default interest on the note which was due March 31, 2008, but which has not been paid to date, and which we are therefore in default of, we could be forced to raise additional funding and/or curtail or abandon our business operations.As a result, if we fail to generate sufficient net income to repay our outstanding promissory notes with Jenadosa and our notes with Viking, the value of our securities, if any, could decline in value or become worthless. WE HAVE BEEN IN CONTACT WITH OTHER ENTITIES IN CONNECTION WITH VARIOUS MERGER AND ACQUISITION OPPORTUNITIES AND MAY CHOOSE TO ENTER INTO A MERGER AND/OR ACQUISITION TRANSACTION IN THE FUTURE. We have been in contact with parties seeking to merge and/or be acquired by us. While we have no immediate plans to merge with or acquire any entity, in the event that we do enter into a merger and/or acquisition with a separate company in the future, our majority shareholders will likely change and new shares of common stock could be issued resulting in substantial dilution to our then current shareholders. -7- As a result, our new majority shareholders will likely change the composition of our Board of Directors and replace our current management. The new management will likely change our business focus and we can make no assurances that our new management will be able to properly manage our direction or that this change in our business focus will be successful. If we do enter into a merger or acquisition, and our new management fails to properly manage and direct our operations, we may be forced to scale back or abandon our operations, which will cause the value of our common stock to decline or become worthless. We have not entered into any merger or acquisition agreements as of the date of this filing. OUR LARGEST SHAREHOLDER, VIKING INVESTMENT GROUP II, INC. CAN VOTE AN AGGREGATE OF 45.1% OF OUR COMMON STOCK AND WILL EXERCISE SIGNIFICANT CONTROL OVER CORPORATE DECISIONS. The beneficial owner of our majority shareholder, Viking Investment Group II, Inc. (“Viking”), Ian Markofsky, recently passed away, and as such, the executor of his estate is currently in control of Viking.Viking is our largest shareholder currently voting 45.1% of our outstanding common stock.The executor will exercise significant control in determining the outcome of corporate transactions or other matters, including the election of directors, mergers, consolidations, the sale of all or substantially all of our assets, and also the power to prevent or cause a change in control.
